DECISION
The application of the above-named defendant for a review of the sentence for Count I, Theft, 9 years; Count II, Theft, 9 years; Count III, Criminal Mischief, 6 months in Richland County Jail; Sentences to run concurrently; Swan River Recommended, imposed on February 2, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Charles Jordan of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.